October 12, 2020
By ECF
Hon. Lorna G. Schofield
United States District Court
500 Pearl St.
New York, New York 10007

Re:    10012 Holdings, Inc. d/b/a Guy Hepner v. Hartford Fire Ins. Co. et al.,
       20 Civ. 4471 (S.D.N.Y.) — Joint Status Letter

Dear Judge Schofield:

        The parties to the above case respectfully submit this joint status letter as directed by the
Parties’ Civil Case Management Plan and Scheduling Order (ECF 13), and in accordance with
Rule IV.A.2. of Your Honor’s Individual Rules and Procedures for Civil Cases.

What Discovery Has Taken Place

       Plaintiff 10012 Holdings, Inc. d/b/a Guy Hepner (“Plaintiff”) propounded its First Set of
Requests for Production and its First Set of Interrogatories on September 8, 2020. On that same
date, Defendant Sentinel Insurance Company, Ltd. (“Defendant”) propounded its First Set of
Requests for Production and First Set of Interrogatories, and its First Requests for Admissions.

        Plaintiff provided its responses and objections earlier today, October 12, 2020. Defendant
served responses and objections to Plaintiff’s First Set of Requests for Production and First Set
of Interrogatories on October 8, 2020.

        No documents have been produced by either party, but (as indicated below) the parties
anticipate meeting the Court-ordered production deadline of October 21.

Procedural History of the Case to Date

       Plaintiff filed its Complaint on June 6, 2011.

        Defendant filed its Motion to Dismiss on September 1, 2020 (ECF 19–21), Plaintiff filed
its Opposition to the motion on September 22, 2020 (ECF 23), and Defendant filed its Reply in
support of the motion on October 2, 2020 (ECF 24). This motion is currently pending and was
fully briefed on October 2, 2020.

Plan to Meet Court Ordered Discovery Deadlines

         The parties are conferring on the terms of a proposed protective order and anticipate
filing a motion for entry of same this week, and producing documents soon thereafter to meet the
Court’s October 21, 2020 deadline for document production. (ECF ¶ 8.c.)

                                                ***
Hon. Lorna G. Schofield
October 12, 2020
Page 2




                          Respectfully,

                          /s/ John V. Golaszewski    /s/ Charles Michael
                          John V. Golaszewski        Charles Michael
                          THE CASAS LAW FIRM, P.C.   STEPTOE & JOHNSON LLP
                          Counsel for Plaintiff      Counsel for Defendant
